UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-2072


DEAN LAMPMAN,

                Plaintiff - Appellant,

           v.

DEWOLFF BOBERG & ASSOCIATES, INCORPORATED; MIKE OWENS; LEON
ZEBROSKI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cv-00062-DCN)


Argued:   January 28, 2009                 Decided:   March 23, 2009


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part, reversed in part, and remanded by unpublished
opinion.   Judge Agee wrote the opinion, in which Judge Traxler
and Judge Duncan joined.


ARGUED: George J. Kefalos, GEORGE J. KEFALOS, P.A., Charleston,
South Carolina; William C. Cleveland, III, BUIST, MOORE, SMYTHE,
MCGEE, P.A., Charleston, South Carolina, for Appellant.   Thomas
Peter Gies, CROWELL & MORING, L.L.P., Washington, D.C., for
Appellees.   ON BRIEF: Jennifer G. Knight, CROWELL & MORING,
L.L.P., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
AGEE, Circuit Judge:

                                        I.

       Dean Lampman appeals from the award of summary judgment to

DeWolff, Boberg & Associates, Inc. (“DBA”), Michael Owens, and

Leon    Zebroski    (collectively      “the    Defendants”)            as    to    all    of

Lampman’s     claims     against     them     and    awarding          the   Defendants

summary judgment on a counter-claim against Lampman.                               In the

underlying action, Lampman challenged the enforceability of a

non-competition     clause       contained    in    a    revised       employment        and

shareholders’      agreement      Lampman     signed       with    DBA.           He    also

contended the Defendants made negligent misrepresentations that

induced him to sign the agreement.                      The Defendants’ counter-

claim    asserted      Lampman     breached    his       contract       with      DBA     by

accepting     employment     that     violated       the    terms       of     the      non-

competition clause.        For the reasons that follow, we affirm the

district court’s judgment in part, reverse in part, and remand.



                                       II.

       DBA,   a    South    Carolina        corporation,          is    a    management

consulting firm, which conducted business in the period relevant

to this appeal in thirty-two states, as well as Europe, Mexico,

Canada, Colombia, and Panama.               The corporation represents that

it occupies a special niche within its market because it both

analyzes and implements management operating systems.                             Zebroski

                                        2
is DBA’s President and CEO, and Owens is its Executive Vice

President.

          Lampman began working for DBA in 1994 as a systems analyst,

and was subsequently promoted to other positions.                                  During the

course of this employment, Lampman received fifty shares of DBA

stock.          Lampman’s ownership of the stock was initially governed

by    a       stock   redemption           agreement    that     permitted     DBA       employee

shareholders            who    left        the     corporation     to   work       for    a   DBA

competitor as long as they did not acquire an equity interest in

the competitor.                The stock redemption agreement also provided

that DBA would annually redeem in equal amounts over five years

a former employee shareholder’s outstanding stock.                             Although the

stock          redemption          price     was     nominal,     the     former         employee

shareholder would continue to receive dividends on his remaining

stock during the five-year period. 1

          In    April    2004,        DBA     decided    to     implement      a    new,      more

restrictive,             shareholders’              agreement      (the      “Shareholders’

Agreement”) in order to respond to certain concerns regarding

the       protection          of    DBA’s        operations     and,    specifically,         its

          1
       It appears that DBA was, at least for the time periods
relevant to this appeal, a subchapter S corporation for income
tax purposes.     A substantial portion of each shareholder’s
income who worked for DBA was derived from distributions of the
corporation’s income as dividends. Thus, the right to continue
receiving dividends on a departed shareholder’s unredeemed stock
was a valuable asset to that shareholder under both the “old”
and “new” stock redemption agreements.


                                                    3
business methodologies and strategies.                              Draft versions of a new

agreement were circulated and discussed with the shareholders,

including Lampman, during meetings that occurred in April and

July 2004.              In addition to restrictions on the transfer and

redemption         of     DBA    stock,      the          Shareholders’     Agreement       also

contained specific provisions imposing shareholder covenants on

the confidentiality of intellectual capital, noncompetition, and

non-solicitation.            In July 2004, the shareholders met to discuss

the    final       version       of   the    proposed           Shareholders’       Agreement.

During       the    meeting,       Owens     and           Zebroski    indicated     that    the

Shareholders’ Agreement was in the “best interests” of DBA and

its shareholders.               Lampman joined other shareholders in signing

the Shareholders’ Agreement at that time.                              In consideration for

entering into the non-competition provision, DBA promised to pay

$5,000       to    shareholders,        like             Lampman,    with   fewer    than    one

hundred shares.

       The     Shareholders’          Agreement             became    effective     August     9,

2004.        It continued the prior provision for redemption of a

departing shareholder’s stock in equal parts over five years,

following         the    termination        of       a    shareholder’s     employment       with

DBA, but now provided DBA the immediate right to redeem all of a

shareholder’s stock if the shareholder violated any portion of

the non-competition clause or the provisions for confidentiality

or    non-solicitation.               Such       a       redemption    could   significantly

                                                     4
impact a former shareholder because he would lose all future

dividends.

      In early August 2004, Lampman and Owens worked together on

an assignment.         Lampman avers that Owens cautioned him that he

(Lampman) was “in Leon’s cross hairs.”                  Lampman stated he asked

Owens if he should look for another job, and Owens responded

that Lampman “should keep [his] head down and just keep doing a

good job on analysis.” 2         (Ex. J.A. 236-37.)

      On August 23, 2004, Zebroski and Owens held a regularly-

scheduled meeting with DBA’s senior chiefs.                   Because the account

upon which Lampman had been working unexpectedly terminated, one

issue on the agenda was Lampman’s reassignment to a new project.

All   the     senior    chiefs    expressed         their    dissatisfaction        with

Lampman’s performance and their unwillingness to work with him

on future projects.          Zebroski, the individual required to make

the   final     determination     as    to       Lampman’s   employment,      had    not

previously      considered     firing    Lampman.            However,    he   decided

during    the    course   of     the   meeting       that    Lampman’s    employment




      2
       Owens avers this conversation did not occur. The district
court proceeded on the assumption that Owens made these
statements, properly considering whether summary judgment was
appropriate when the evidence was viewed in the light most
favorable to Lampman.


                                             5
should be terminated immediately. 3                  Lampman was informed of this

decision the same day.

        Lampman    began     working      for    a   DBA   competitor,    Synergetics

Installations Worldwide, Inc., (“Synergetics”)                       in October 2004.

In April 2005, Lampman received dividends on his DBA stock in

the amount of $31,969.              A few months later, after learning of

Lampman’s       employment        with    Synergetics,      DBA      redeemed   all   of

Lampman’s remaining DBA stock, claiming it was entitled to do so

under the Shareholders’ Agreement because Lampman breached the

noncompetition clause.              This redemption terminated the payment

of any further dividends to Lampman.

      In February 2006, Lampman filed a complaint in the United

States     District        Court    for    the       District   of    South     Carolina

asserting several causes of action against the Defendants based

on the above-stated events.               Essentially, Lampman contended that

the   Defendants      made    negligent         misrepresentations       that   induced

him to execute the Shareholder’s Agreement and that DBA breached

the agreement.         The Defendants answered and filed a counter-

claim     for     breach     of    contract      based     on   Lampman’s       post-DBA

employment with Synergetics.               DBA asserted this conduct violated

      3
        There is no evidence in the record contradicting
Zebroski’s testimony that he had not made any determination as
to Lampman’s employment status prior to the August 23, 2004
meeting.    Owens also states that he was unaware of any
information suggesting that Lampman’s termination was “imminent
at any time prior to” August 23, 2004. (Ex. J.A. 228, 256-62.)


                                             6
the non-competition clause in the Shareholders’ Agreement and

entitled the corporation to repayment of the post-termination

dividends paid to Lampman.

       Lampman moved for partial summary judgment to declare the

non-competition       clause       impermissibly            overbroad    and    therefore

void    and    unenforceable.          The       Defendants       moved    for     summary

judgment      on     all   of       Lampman’s         claims,     as     well      as     its

counterclaim.         After     a    hearing,         the     district     court    denied

Lampman’s motion for partial summary judgment and granted the

Defendants’ motions for summary judgment.

       By order dated January 19, 2007, the district court held

that statements at the shareholders’ meeting that signing the

Shareholders’        Agreement        was        in    the      shareholders’           “best

interests” were expressions of opinion and therefore did not

constitute “representations” that could support Lampman’s claims

for    negligent     misrepresentation.               The     district    court    further

found no evidence that would support “an inference that [DBA]

had already decided to terminate” Lampman’s employment before

the August 23 meeting.           Lastly, the court held Owens’ statement

to Lampman was only a “subjective assessment of [Lampman’s] work

performance,” and was not a factual representation showing that

Lampman was going to be terminated.                   (J.A. 176-79.)

       The    district     court     also    held       that     the     non-competition

provision      was    enforceable       under         South     Carolina    law.          The

                                             7
district court found that DBA presented uncontradicted evidence

that it “occupies a unique, narrow niche of the type of business

it engages in—and that it has a very limited set of direct

competitors.         .    .     .    i.e.,    consulting        firms        that    analyze   and

implement specific cost savings for businesses.”                                     (J.A. 173.)

Therefore, the court concluded the non-competition clause was an

appropriate         means       of    protecting        DBA’s    proprietary         information

and     a        satisfactory         alternative            limitation       to     a    strictly

geographic limitation on competition.

      Pursuant to Federal Rule of Civil Procedure 59(e), Lampman

moved       to    alter    or       amend    the   district       court’s        judgment.      He

contended the district court failed to properly interpret the

non-competition            provision,         erred      in     finding       DBA    occupied    a

narrow niche of the type of business in which it engages and has

a   limited        set    of        direct   competitors,            and   did      not   consider

whether DBA’s failure to disclose that Lampman was a “candidate

for termination” prior to “consummation” of the Shareholders’

Agreement          represented          a    factual         issue     not     susceptible      to

resolution by summary judgment.

      By         order    dated       September        26,    2007,    the     district      court

denied Lampman’s Rule 59(e) motion.                            The court reiterated that

the non-competition clause was enforceable under South Carolina

law because it “only prohibited [Lampman] from working for a

direct competitor in positions similar to the ones he held at

                                                   8
DBA,” (J.A. 233), and where he was “most likely to use and share

trade       secrets     and    the    proprietary         information        he     used    while

employed by DBA.”             (J.A. 233.)

        The    district        court       then       held    that     “[t]o        the    extent

[Lampman’s]       negligent           misrepresentation           claim      relies        on    an

alleged        affirmative       misrepresentation,               that     allegation            was

disposed of in the prior order . . . .”                              (J.A. 234.)           To the

extent Lampman claimed that DBA wrongfully withheld information,

the district court concluded Lampman’s claim still failed.                                       It

noted       Lampman    “could    not       have       justifiably      relied       on    such   an

omission” because he was aware of poor performance reviews, he

was an at-will employee, and there was no evidence that DBA

planned to terminate Lampman’s employment prior to the decision

made on August 23, 2004.

      Lampman noted a timely appeal, and we have jurisdiction

pursuant to 28 U.S.C. § 1291 (West 2005).



                                                III.

        We    review     de    novo    a    district         court’s     award      of    summary

judgment, viewing the facts in the light most favorable to the

non-moving party. 4            Lee v. York County Sch. Div., 484 F.3d 687,

693     (4th     Cir.     2007).           An     award      of   summary         judgment       is

        4
       In this diversity of jurisdiction                             case,     we    apply       the
substantive law of South Carolina.


                                                  9
appropriate     only   “if    the     pleadings,        depositions,       answers   to

interrogatories,       and    admissions         on    file,    together    with     the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law.”               Fed. R. Civ. P. 56(c); see also

Lee, 484 F.3d at 693.

     We review for abuse of discretion the denial of a Rule

59(e) motion to alter or amend judgment.                       See Pac. Ins. Co. v.

Am. Nat’l Fire Ins. Co., 148 F.3d 396, 402 (4th Cir. 1998).

     Although Rule 59(e) does not itself provide a standard
     under which a district court may grant a motion to
     alter or amend a judgment, we have previously
     recognized that there are three grounds for amending
     an earlier judgment: (1) to accommodate an intervening
     change in controlling law; (2) to account for new
     evidence not available at trial; or (3) to correct a
     clear error of law or prevent manifest injustice.

Id. at 403.



                                           IV.

     Lampman     raises      two    main    issues      on     appeal.     First,     he

asserts   the   district      court    erred      in    awarding    the    Defendants

summary judgment and subsequently denying his Rule 59(e) motion

as to his negligent misrepresentation claims because there was a

triable issue of fact as to whether Lampman justifiably relied

on Owens’ “negative response to the question of whether Lampman

should look for another job” and whether DBA improperly failed


                                           10
to   tell   Lampman    that   he   was    a   “candidate   for   termination.”

Second, Lampman contends the district court erred in holding the

non-competition clause was enforceable under South Carolina law.

He maintains the provision is void as a matter of law because it

lacks a geographic limitation and is “broader than necessary to

protect DBA’s legitimate interests.” 5            For the reasons set forth

below, we affirm the district court’s judgment as to the first

issue, but reverse as to the second issue.



                      A.   Negligent Misrepresentation

      Lampman appeals the district court’s determination that he

could not assert a claim of negligent misrepresentation based on

(1) Owens’ statement that Lampman should keep on doing good work

and to keep his head down; and (2) DBA’s failure to inform

Lampman that he was a “candidate for termination.” 6


      5
       Lampman also asserts a third issue regarding his claim
that the non-competition clause is unenforceable: that DBA
breached the contract by failing to make the $5,000 payment as
consideration for execution of that provision.      The district
court denied Lampman’s claim on this issue. Because we find the
non-competition clause is void as a matter of law, we need not
address this argument.
     6
       Although Lampman argued to the district court that Owens’
and Zebroski’s statements at the shareholders’ meeting in July
2004 also formed the basis for a negligent misrepresentation
claim, he does not make that argument on appeal.     Accordingly,
he has abandoned that argument and we do not review the district
court’s conclusion that those statements constituted non-
actionable opinion.    See Fed. R. App. P. 28(a)(9)(A); 11126
Balt. Boulevard, Inc. v. Prince George's County, 58 F.3d 988,
(Continued)
                                         11
        To    state      a    claim       for    negligent       misrepresentation                 under

South        Carolina        law,    a     plaintiff       must       allege           (1)   a    false

representation made by the defendant to the plaintiff, (2) the

defendant’s pecuniary interest in the statement, (3) breach of a

duty    of     care      owed       by    the     defendant      to     the       plaintiff,            (4)

justifiable reliance by the plaintiff on the representation, and

(5) loss suffered as a result of such justifiable reliance.                                             See

Redwend Ltd. P’ship v. Edwards, 581 S.E.2d 496, 504 (S.C. Ct.

App. 2003).

        As     the      district         court       observed,        to     be        actionable        a

representation           must       be    a     statement       of    fact        rather         than    a

statement of opinion.                    See Gilbert v. Mid-South Machinery Co.,

227 S.E.2d 189, 193 (S.C. 1976).                           “[W]hat was susceptible of

exact        knowledge        when        the     statement       was        made       is       usually

considered         to   be    a     matter      of    fact.”         Id.     at     193      (citation

omitted).            Moreover,           “the    representation            must        relate      to    a

present       or     pre-existing          fact      and   be   false        when       made.        The

representation            cannot         ordinarily        be        based        on     unfulfilled

promises or statements as to future events.”                                 Koontz v. Thomas,

511 S.E.2d 407, 413 (S.C. Ct. App. 1999) (internal quotation

marks and citation omitted).




993 n.7 (4th Cir. 1995) (en banc) (involving predecessor                                                to
Federal Rule of Appellate Procedure 28(a)(9)(A)).


                                                   12
       We find no error in the district court’s conclusion that

Owens’ statement to Lampman that he should “keep his head down

and just keep doing a good job” spoke to “Owens’s subjective

assessment of [Lampman’s] work performance” and was therefore an

expression of opinion.                 The statement provided Owens’ viewpoint

as     to   how     Lampman       could     act     in    the     future      and       was     not

“susceptible         to    exact       knowledge.”           Furthermore,         the     record

contains no evidence that at the time he spoke, Owens personally

believed Lampman should be fired or that DBA was considering

terminating         Lampman’s         employment.        Owens’    statement        therefore

cannot be considered a “false representation” of any fact and

cannot        form        the      basis      for        a      claim        of     negligent

misrepresentation.              It is thus unnecessary to consider whether

Lampman justifiably relied on Owens’ statement.

       Lampman’s contention that DBA’s failure to inform him he

was     a     “candidate         for      termination”          constitutes         negligent

misrepresentation by omission also lacks merit.                                   Under South

Carolina law, the “[s]uppression of a material fact which one is

duty        bound     to        disclose      is         equivalent          to     a         false

[]representation.”              Landvest Assocs. v. Owens, 274 S.E.2d 433,

434 (S.C. 1981).            The record does not support such a claim in

this case.          First, Lampman was aware that his supervisors were

dissatisfied         with       his     performance       because       he    had       received

negative performance reviews.                     Second, Lampman was an at-will

                                              13
employee, a status not altered by the Shareholders’ Agreement,

therefore          his    employment       could      be       terminated            at   any    time.

Furthermore, the Shareholders’ Agreement specifically stated a

shareholder’s employment could be terminated at any time. 7                                          For

these       reasons,       Lampman      knew    before         signing         the    Shareholders’

Agreement          that     DBA    could       terminate         his        employment      without

providing any notice, and he even knew that DBA may have a

reason for doing so.

        Finally, the record does not support an inference that the

Defendants          were     considering        whether          to        terminate       Lampman’s

employment         prior     to    the     August      23,      2004           meeting.         To    the

contrary, the evidence unequivocally shows that Zebroski first

considered terminating Lampman’s employment during the August 23

meeting        upon      learning       that    all    of       the        senior      chiefs        were

dissatisfied with Lampman’s poor performance and did not want to

work        with   him.      Simply      put,    there         is     no       evidence    that       the

Defendants          considered           Lampman       to       be         a        “candidate        for

termination” prior to making the decision to terminate him, and

consequently             could    not    have    had       a     duty          to    disclose        that

information to Lampman.

        7
       Section 19 of the Shareholders’ Agreement states: “Nothing
in this Agreement shall confer any right to any Shareholder to
continue in the service as an employee of the Corporation or
shall interfere in any way with the right of the Corporation to
terminate the employment of any Shareholder at any time, with or
without Cause.” (Ex. J.A. 28.)


                                                14
     For all of these reasons, the district court did not err in

awarding DBA summary judgment on Lampman’s claim of negligent

misrepresentation,    and     it   did    not   abuse   its    discretion       in

denying Lampman’s subsequent Rule 59(e) motion related to its

disposition of those claims.



                      B.    Non-Competition Clause

     Lampman next contends the district court erred in holding

that the non-competition clause in the Shareholders’ Agreement

was enforceable under South Carolina law.             Specifically, Lampman

asserts the clause is unenforceable because it does not contain

a geographic limitation or a suitable substitute limitation, and

is broader than necessary to protect DBA’s legitimate interests.

We review de novo the district court’s interpretation of the

non-competition clause.       See Seabulk Offshore, Ltd. v. Am. Home

Assurance Co., 377 F.3d 408, 418 (4th Cir. 2004) (stating the

district   court’s   interpretation       of    a   written    contract    is    a

question of law that is reviewed de novo).

     To    be   enforceable    under      South     Carolina    law,   a    non-

competition clause must be: (1) necessary for the protection of

the legitimate interest of the employer; (2) reasonably limited

in its operation with respect to time and place; (3) not unduly

harsh and oppressive in curtailing the legitimate efforts of the

employee to earn a living; (4) reasonable from the standpoint of

                                     15
sound     public     opinion;       and    (5)     supported        by   a    valuable

consideration.          Stringer v. Herron, 424 S.E.2d 547, 548 (S.C.

Ct. App. 1992).         Non-competition agreements are disfavored under

South Carolina law and are “critically examined and construed

against the employer.”            Poole v. Incentives Unlimited, Inc., 548

S.E.2d    207,    209    (S.C.    2001);    Cafe   Assocs.     v.    Gerngross,      406

S.E.2d 162, 164 (S.C. 1991).              Furthermore, South Carolina courts

will not modify or “blue pencil” a non-competition clause so as

to restate its terms in a way to make the agreement enforceable.

If any provision fails to satisfy the standard set forth above,

then the entire non-competition clause is void as a matter of

law, although the clause may be severable from unrelated parts

of a broader contract.            See Somerset v. Reyner, 104 S.E.2d 344,

347-48 (S.C. 1958).

     With     these      principles        in    mind,   we    review        the    non-

competition        clause    in     the    Shareholders’       Agreement,          which

provides in relevant part that:

     Each Shareholder agrees that he or she will not,
     directly or indirectly, engage in Competition with
     [DBA], without the express written consent of [DBA]’s
     Chief Executive Officer . . . for a period of three
     (3) years following the termination of his or her
     employment . . . for any reason . . . . For purposes
     of this Agreement, “Competition” shall mean, with
     respect to a given Shareholder, any of the following:

        . . . .

     (d)     Serving in any capacity, job or function
     (including as a proprietor, partner, owner, manager,

                                           16
     director, employee, consultant, contractor or agent)
     for any Person that analyzes, designs, modifies and
     implements management systems to improve productivity,
     quality, service and capacity levels that generates
     quantifiable   financial   savings,  and  where   such
     services are competitive with or similar to those that
     such Shareholder rendered during his or her employment
     with [DBA].    [DBA]’s known competitors include the
     entities identified on Exhibit D[8] attached hereto,
     which may be amended from time to time.

(Ex. J.A. 20) (emphasis added).

     In reaching its conclusion that the non-competition clause

was enforceable, the district court found that the clause only

prohibited   Lampman   from   working     for    “one     of   DBA’s   ‘direct

competitors’ (i.e., consulting firms that analyze and implement

specific cost savings for business), but [permitted Lampman] to

work for any other ‘indirect competitor’ of DBA here in South

Carolina and anywhere else in the world.”                 (J.A. 173.)     The

district court’s finding that the non-competition clause only

prohibited   “direct   competition”     with    “direct    competitors”   was

central to its ultimate determination that the non-competition

clause was enforceable. 9     The district court specifically stated


     8
       Exhibit D lists eight “known competitors,” and includes
Synergetics, for whom Lampman began working after DBA terminated
his employment. (Ex. J.A. 296.)
     9
       The district court repeatedly referred to “the shareholder
agreement’s   prohibition    on   working   for   DBA’s   ‘direct
competitors,’” (J.A. 173), “the non-compete provision only
included competitors who participated in the same narrow subset
of the business consulting world (i.e., those businesses that
would benefit the most from discovering DBA’s confidential
information),” (J.A. 230), “[t]he non-compete provision mirrored
(Continued)
                                   17
that    “[t]he       prohibition         on     working      for       DBA’s    eight        direct

competitors      .    .     .    was     narrow       enough      to    serve     as    a    valid

substitute      for    a    geographic           limitation.”            (J.A.     173.)        We

disagree.

       The    district      court’s         construction       of      the     non-competition

clause       conflicts          with     its     plain       language.            The        clause

specifically          prevents          a      shareholder          from        “directly        or

indirectly[] engag[ing] in Competition with” DBA.                                  Nothing in

the non-competition clause limits its scope to the eight “direct

competitors,”          including              Synergetics,         identified           in      the

Shareholders’ Agreement.                    Moreover, the clause’s definition of

“competition”         has       a      much     broader      scope       than     the        narrow

restrictions envisioned by the district court.

       Our review of the plain language of the non-competition

clause   compels       us       to     conclude       that   it    is    void     under       South

Carolina law and therefore unenforceable.                           The provision is not

reasonably limited to protect DBA’s legitimate interests and it




DBA’s niche by prohibiting shareholders from working for any
company that analyzed and implemented cost-savings programs,”
(J.A. 231), “the non-compete provision did not prohibit
[Lampman] from working for companies that were not DBA’s
competitors,” (J.A. 231), “DBA has a limited number of ‘direct
competitors’ and the non-compete was drafted to encompass only
those   competitors,”  (J.A.  233),   “[t]he non-compete  only
prohibited [Lampman] from working for a direct competitor in
positions similar to the ones he held at DBA [and] was limited
to ‘direct competitors.’” (J.A. 233.)


                                                 18
lacks a reasonable geographic limitation or a valid substitute

for a territorial restriction.               Two examples highlight the non-

competition clause’s impermissible overbreadth.

       First,       the   non-competition       clause   would       prohibit   Lampman

from    working       for   many   entities      that    do    not    compete   in    the

marketplace with DBA, even accepting the “market” as defined by

DBA.        Under the plain language of the clause, Lampman would be

prohibited from working for “any Person” “in any capacity, job

or function (including as a proprietor, partner, owner, manager,

director, employee, consultant, contractor or agent)” where his

duties were “competitive with or similar to those [he] rendered

during       his”   employment     with   DBA. 10       (Ex.    J.A.    20)   (emphasis

added).        Ford Motor Company, for example, “analyzes, designs,

modifies        and       implements      management          systems    to     improve

productivity,          quality,     service      and     capacity        levels      that

generates quantifiable financial savings” for the corporation’s

internal use and not in competition with DBA.                           (Cf. Ex. J.A.

20.)        But it is exactly this type of service that the non-

competition clause defines as “competition” and which Lampman

would offer to Ford as an employee.                      If Lampman were Ford’s

       10
        The Shareholders’ Agreement defines “Person” as “an
individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a joint venture,
an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.” (Ex. J.A.
14.)


                                           19
employee, and provided those services for Ford’s internal use,

the    non-competition    clause’s    definition      of   “competition”     set

forth in Section 6.2(d) of the Shareholders’ Agreement would

place him in breach of that covenant.           Lampman would be “serving

in any capacity” (as an employee) of Ford (a “Person”), which

“analyzes, designs, modifies and implements management systems

to improve productivity, quality, service and capacity levels

that    generates    quantifiable      financial      savings”      and    “such

services” of Lampman would be “similar to those . . . rendered

during his . . . employment with” DBA.           (Cf. Ex. J.A. 20.)         Even

though Ford could not be deemed a direct or indirect competitor

of DBA, Lampman’s employment would nonetheless violate the plain

terms of the non-competition clause.             The clause is therefore

broader    than   necessary     to   achieve    the   protection     of    DBA’s

legitimate interests.

       Second, the non-competition clause would prohibit Lampman

from providing “competitive . . . or similar” services anywhere

in the world, even in places where DBA concedes it conducts no

business   and    would   not   be   deprived   of    a    client   if    Lampman

serviced a customer in that location.           During the hearing on the

motion for summary judgment, the court conducted the following

colloquy with counsel for DBA:

       The Court: So, Mr. Lampman could have gone to Africa
       to Zimbabwe and worked for Synergetics?


                                      20
     Mr. Gies:   No, he could not have.                         It’s definitely a
     global restriction.

     The Court:                 Even   though       y’all      aren’t       working    in
     Zimbabwe?

     Mr. Gies:           Yes.

(J.A. 138.)        The plain language of the non-competition provision

shows DBA’s construction is correct.                           In the example, Lampman

would   be   providing           services      “competitive          with    or   similar     to

those . . . rendered during his . . . employment” to a Person –

his customer – even if that customer were not a client of DBA’s.

     The non-competition clause thus would prohibit Lampman from

working for a “competitor” in Zimbabwe, even though DBA does not

provide services in that country and has no legitimate interest

in prohibiting Lampman from working there.                              “To be considered

reasonable, a territorial restriction must not cover an area any

broader than is necessary to protect the employer’s legitimate

interest.”         Stringer, 424 S.E.2d at 548; Standard Register Co.

v. Kerrigan, 119 S.E.2d 533, 539 (S.C. 1961).                            Because the non-

competition clause lacks any geographic limitation or a valid

substitute         for     such        a     restriction,            prohibits        Lampman’s

employment     with       entities         which    do   not    compete       with    DBA,   and

because      DBA        lacks     a    legitimate         interest          in    prohibiting

competition        in    portions      of     the    world      in    which      it   does   not




                                               21
operate, the clause is void as a matter of law and therefore

unenforceable. 11

     The    district      court    thus    erred     in    granting    DBA   summary

judgment as to Lampman’s claims because the void non-competition

clause    cannot    act   as   a   bar    to   his   claims.         Similarly,   the

district court erred in granting summary judgment as to DBA’s

counter-claim because it is dependent on the enforceability of

the non-competition clause.



                                          V.

     For    all    the    foregoing      reasons,     we    affirm    the    district

court’s award of summary judgment to DBA on Lampman’s claim of

     11
        We note that in its consideration of the non-competition
clause, the district court relied on its view that enforcement
of the non-competition clause was necessary to DBA’s ability to
protect “the trade secrets and proprietary information it has
developed.” (See, e.g., J.A. 232-33.) However, even though the
Shareholders’ Agreement contains specific confidentiality and
non-solicitation provisions, DBA has never asserted Lampman
breached those covenants.     The district court’s findings as to
the non-competition clause’s validity were also in error to the
extent that its determination was based on a non-existent breach
of covenants not before the court in this case. Moreover, where
a non-competition clause is designed to protect an employer’s
trade secrets and business methods, its terms must still be
reasonable. See Oxman v. Sherman, 122 S.E.2d 559, 561-62 (S.C.
1961).    DBA’s interest in protecting its “trade secrets and
proprietary    information”   does   not   remove   from  it   the
responsibility of crafting a non-competition clause that is no
broader than necessary to protect those interests and that only
places reasonable limits on its territorial scope.          As the
nondisclosure     and    confidentiality    provisions   of    the
Shareholders’ Agreement are not before us in this appeal, we
express no opinion as to those provisions.


                                          22
negligent misrepresentation.        We reverse the district court’s

award of summary judgment to DBA on Lampman’s breach of contract

and conversion claims.     And we also reverse the award of summary

judgment   to   DBA   on   its   breach   of   contract   counter-claim.

Lastly, we remand this case for further proceedings consistent

with this opinion.


                                                      AFFIRMED IN PART,
                                                      REVERSED IN PART,
                                                           AND REMANDED




                                   23